            Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 1 of 22




 1   Heather S. Nyong’o (CA SBN 222202)
     heather.nyongo@wilmerhale.com
 2   WILMER CUTLER PICKERING
     HALE AND DORR LLP
 3
     1 Front Street, Suite 3500
 4   San Francisco, California 94111
     Telephone: (650) 858-6000
 5   Facsimile: (650) 858-6100
 6
     Thomas Mueller (pro hac vice)
 7   thomas.mueller@wilmerhale.com
     WILMER CUTLER PICKERING
 8   HALE AND DORR LLP
     1875 Pennsylvania Avenue, NW
 9   Washington, DC 20006
     Telephone: (202) 663-6000
10
     Facsimile: (202) 663-6363
11
     Counsel for Defendants ELNA Co., Ltd. and
12   ELNA America, Inc.
13
     [Additional Counsel Listed on Signature Page]
14

15                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
16                                SAN FRANCISCO DIVISION

17    IN RE CAPACITORS ANTITRUST                       Case No. 14-cv-03264-JD
      LITIGATION                                       MDL No. 2801
18
      This Document Relates to:                        DEFENDANTS ELNA AND MATSUO’S
19
                                                       MOTION TO (1) ADMIT TRIAL
20    ALL DIRECT PURCHASER ACTIONS                     TESTIMONY AND (2) PRECLUDE
                                                       EVIDENCE OF PRIOR INVOCATIONS
21                                                     OF THE FIFTH AMENDMENT OF
                                                       MESSRS. INOUE, KINOSHITA, IMAI,
22                                                     AND OKUBO
23
                                                       Date: January 9, 2020
24                                                     Time: 10:00 am
                                                       Judge: Honorable James Donato
25                                                            Courtroom 11 – 19th Floor
26

27

28

         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
             Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 2 of 22




 1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          Please take notice that on January 9, 2020, or as soon thereafter as the matter may be

 3   heard, in the Courtroom of the Honorable James Donato, Courtroom 11, 19th Floor, 450 Golden

 4   Gate Avenue, San Francisco, CA 94102, the undersigned Defendants will, and hereby do, move

 5   this Court, pursuant to Rules 401 and 403 of the Federal Rules of Evidence and the relevant

 6   caselaw, to admit the trial testimony and preclude evidence of prior invocations of the Fifth

 7   Amendment of Messrs. Inoue, Kinoshita, Imai, and Okubo.

 8

 9   Dated: December 6, 2019                      /s/ Heather S. Nyong’o_________
10                                                Heather S. Nyong’o
                                                  WILMER CUTLER PICKERING
11                                                HALE AND DORR LLP
                                                  1 Front Street, Suite 3500
12                                                San Francisco, California 94111
                                                  heather.nyongo@wilmerhale.com
13
                                                  Counsel for Defendants Elna Co., Ltd. and Elna
14                                                America, Inc.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  i
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
                 Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 3 of 22




 1                                                   TABLE OF CONTENTS
 2
     I.          INTRODUCTION ........................................................................................................... 1
 3
     II.         FACTUAL BACKGROUND .......................................................................................... 2
 4
            A.   Plaintiffs Had a Full Opportunity to Substantively Depose Tomohiro Inoue and Shin
 5               Kinoshita (ELNA) During Discovery .............................................................................. 2
 6          B.   Plaintiffs Substantively Deposed Hiroyuki Imai (ELNA) During Discovery.................. 3
 7          C.   Plaintiffs Had a Full Opportunity to Substantively Depose Satoshi Okubo (Matsuo)
                 Following the Resolution of NCC’s Criminal Case ........................................................ 4
 8

 9          D.   ELNA and Matsuo Provided Plaintiffs Early Notice That Inoue, Kinoshita, Imai, and
                 Okubo Would Testify at Trial .......................................................................................... 6
10
     III.        LEGAL STANDARD ...................................................................................................... 7
11
     IV.         ARGUMENT ................................................................................................................. 10
12
            A.   Inoue, Kinoshita, Imai, and Okubo Should Be Permitted to Testify At Trial Because
13               Their Testimony Would Be Highly Relevant ................................................................ 10
14
            B.   Permitting The Witnesses To Withdraw Their Fifth Amendment Invocations Would
15               Not Result In “Unfair and Unnecessary Prejudice” to DPPs......................................... 11

16          C.   The Probative Value of the Withdrawn Fifth Amendment Invocations Is Substantially
                 Outweighed By a Danger of Unfair Prejudice to Defendants........................................ 13
17
     V.          CONCLUSION .............................................................................................................. 15
18

19

20

21

22

23

24

25

26

27

28
                                                                   ii
     DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
                Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 4 of 22




 1                                                  TABLE OF AUTHORITIES

 2                                                                                                                                   Page(s)
 3
     Federal Cases
 4
     Allstate Ins. Co. v. James,
 5     845 F.2d 315, 320 (11th Cir. 1988) .......................................................................................... 13

 6   Davis-Lynch, Inc. v. Moreno,
       667 F.3d 539 (5th Cir. 2012) ...................................................................................................... 8
 7

 8   Doe ex rel. Rudy-Glanzer v. Glanzer,
       232 F.3d 1258 (9th Cir. 2000) ............................................................................ 1, 8, 10, 11, 13
 9
     Evans v. City of Chicago
10     513 F.3d 735 (7th Cir. 2008) ......................................................................................... 8, 10, 14
11
     Harrell v. DCS Equip. Leasing Corp.,
12     951 F.2d 1453, 1465 (5th Cir. 1992) .............................................................................. 9, 10, 14

13   In re 650 Fifth Ave. & Related Properties,
        934 F.3d 147 (2d Cir. 2019)............................................................................................... passim
14
     In re Capacitors Antitrust Litig. (No. III),
15
        3:17-md-02701 (N.D. Cal.)......................................................................................................... 7
16
     In re Capacitors Antitrust Litig.,
17      14-cv-3264 (N.D. Cal.) ............................................................................................................... 5
18   In re TFT-LCD Antitrust Litig.,
19      07-md-1827 (N.D. Cal.) ............................................................................................ 9, 10, 14, 15

20   MicroTechnologies, LLC v. Autonomy, Inc.,
       2018 WL 5013567 (N.D. Cal. Oct. 16, 2018)........................................................................... 10
21
     Nationwide Life Ins. Co. v. Richards
22     541 F.3d 903 (9th Cir. 2008) ..................................................................................................... 9
23
     Ohio v. Reiner, 532 U.S. 17, 18 (2001) ........................................................................................ 14
24
     SEC v. Graystone Nash, Inc.,
25     25 F.3d 187, 192 (3rd Cir. 1994) ................................................................................................ 8
26   Serafino v. Hasbro, Inc.,
27     82 F.3d 515, 518 (1st Cir. 1996) ................................................................................................. 8

28
                                                                     iii
     DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
                Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 5 of 22




 1   United States v. $133,420.00 in U.S. Currency,
       672 F.3d 629, 643 (9th Cir. 2012) .............................................................................................. 8
 2
     United States v. ELNA Co., Ltd.,
 3
       No. 16-cr-365 (N.D. Cal.) ....................................................................................................... 2, 3
 4
     United States v. Matsuo Elec. Co.,
 5     17-cr-73 (N.D. Cal.) .................................................................................................................... 5
 6   United States v. Nippon Chemi-Con Corp.,
       17-cr-00540 (N.D. Cal.) .............................................................................................................. 5
 7

 8   United States v. Okubo,
       17-cr-74 (ND. Cal.) ..................................................................................................................... 5
 9
     Wehling v. Columbia Broadcasting System, 608 F.2d 1084, 1088 (5th Cir. 1979) ........................ 8
10
                                                                       Rules
11
     Fed. R. Evid. 403 .................................................................................................................... 10, 13
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      iv
     DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
             Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 6 of 22




 1                                      ISSUE TO BE DECIDED

 2          Whether, pursuant to Rules 401 and 403 of the Federal Rules of Evidence and the

 3   relevant caselaw, the Court should admit the trial testimony and preclude evidence of prior

 4   invocations of the Fifth Amendment of Messrs. Inoue, Kinoshita, Imai, and Okubo.

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  v
     DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
             Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 7 of 22




 1   I.     INTRODUCTION

 2          The fair resolution of this case requires that the key percipient witnesses be permitted to

 3   testify to the facts at issue. Yet the Direct Purchaser Plaintiffs (“DPPs”) have gone to

 4   extraordinary lengths to avoid substantive testimony from four critical witnesses in order to

 5   capitalize on these witnesses’ earlier invocations of the Fifth Amendment. This gamesmanship

 6   began years ago when they refused to postpone by mere weeks the depositions of two ELNA

 7   witnesses who were prepared to testify substantively, forcing these witnesses to attend and

 8   invoke the Fifth Amendment at depositions just two weeks prior to their immunization under

 9   ELNA’s plea agreement. And the gamesmanship has continued through 2019, when they asked
10   for and then ignored reasonable offers to make these witnesses available for depositions this
11   December. Now, DPPs have indicated that they will oppose these witnesses’ efforts to withdraw
12   their Fifth Amendment invocations—that is, DPPs seek to prevent them from telling the jury
13   what they heard and saw at the time of the events at issue, and instead let the jury draw adverse
14   inferences from their Fifth Amendment deposition testimony.
15          But the law is clear that these witnesses should be permitted to testify at trial and that
16   references to their prior invocation of the Fifth Amendment should be excluded. First, the
17   witnesses’ testimony is highly relevant to the claims and defenses in this case because they
18   attended many of the multilateral competitor meetings that DPPs allege were used to effectuate
19   the alleged price-fixing conspiracy. Second, the witnesses should be permitted to withdraw their
20   Fifth Amendment invocations because doing so would not result in “unfair and unnecessary
21   prejudice” to DPPs given the numerous opportunities DPPs have had to take substantive
22   depositions. Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d 1258, 1265-67 (9th Cir. 2000). And
23   third, the minimal probative value of their withdrawn Fifth Amendment invocations is
24   substantially outweighed by the dangers of unfair prejudice to Defendants, confusing or
25   misleading the jury, and wasting time, and therefore inadmissible under Rule 403.
26          ELNA and Matsuo believe DPPs have forfeited their opportunity to obtain substantive
27   depositions from these witnesses. Nevertheless, ELNA and Matsuo are filing this motion well in
28
                                                   1
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
             Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 8 of 22




 1   advance of trial so that if the Court believes it is necessary to grant DPPs another chance to

 2   depose the witnesses, there is plenty of time to do so. Because the integrity of the verdict

 3   depends on the testimony of these witnesses, ELNA and Matsuo respectfully request the Court’s

 4   guidance on these issues.

 5   II.    FACTUAL BACKGROUND

 6          A.      Plaintiffs Had a Full Opportunity to Substantively Depose Tomohiro Inoue
                    and Shin Kinoshita (ELNA) During Discovery
 7
            Two years ago, Plaintiffs had a full opportunity to take the substantive depositions of
 8
     ELNA employees Tomohiro Inoue and Shin Kinoshita, but consciously chose to avoid these
 9
     depositions. Plaintiffs requested the depositions in mid-2017, and ELNA scheduled them for the
10
     week of September 25, 2017, after ELNA was expected to enter a guilty plea at a September 14,
11
     2017 hearing in its criminal case. See United States v. ELNA Co., Ltd., No. 16-cr-365 (N.D.
12
     Cal.). This sequencing would permit Inoue and Kinoshita to testify substantively rather than
13
     invoke the Fifth Amendment because they would be immunized from criminal prosecution under
14
     ELNA’s plea agreement.
15
            When ELNA’s change of plea was delayed by a few weeks, Plaintiffs refused to
16
     reschedule the depositions, apparently hoping to capitalize on an opportunity to secure Fifth
17
     Amendment invocations untainted by actual testimony on the disputed issues in the case. At
18
     ELNA’s September 14, 2017 change-of-plea hearing, this Court declined a plea agreement
19
     proposed by ELNA and DOJ, but gave the parties an opportunity to submit a new proposal in
20
     October in advance of trial. See United States v. ELNA Co., Ltd, 16-cr-365, Dkt. 35, Tr. 6:4-
21
     7:25, 10:1-8. The day after the hearing, ELNA notified Plaintiffs of these developments and
22
     sought to postpone the depositions of Inoue and Kinoshita by a few weeks so that ELNA could
23
     submit a new plea agreement that, once accepted by the Court, would permit the witnesses to
24
     testify substantively. As memorialized in a follow-up letter from ELNA, Plaintiffs refused to
25
     postpone the depositions, passing up the opportunity to obtain the witnesses’ substantive
26
     testimony:
27

28
                                                   2
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
             Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 9 of 22




 1          Mssrs. Inoue and Kinoshita can be available for depositions in mid- or late-
            October and we believe that they would be prepared to testify substantively at
 2          that time. If Plaintiffs demanded that the depositions occur earlier, however,
            Mssrs. Inoue and Kinoshita would assert their Fifth Amendment rights. Per Mr.
 3
            Zapala’s email to us immediately following the joint call, Plaintiffs elected to take
 4          Fifth Amendment depositions on September 26 and 27, 2017.

 5          The Ninth Circuit has repeatedly stated that courts should not draw adverse
            inferences from assertions of the Fifth Amendment “unless there is a substantial
 6          need for the information and there is not another less burdensome way of
            obtaining that information.” By demanding that Mssrs. Inoue and Kinoshita
 7
            appear for depositions next week, Plaintiffs are forgoing an obvious opportunity
 8          to receive substantive testimony just a few weeks later and should therefore not
            benefit from any adverse inferences from any assertions of the Fifth Amendment
 9          in those depositions.
10   Exhibit 1 (September 21, 2017 Letter) (citations omitted) (emphasis altered). Simply put, despite
11   having the option of taking the depositions of Inoue and Kinoshita just two weeks later, Plaintiffs
12   chose to take Inoue and Kinoshita’s depositions on September 26 and 27, 2017, during which the
13   witnesses were forced to assert their Fifth Amendment privilege.
14          ELNA and DOJ entered into a new plea pursuant to Fed. R. Crim. P. 11(c)(1)(B) (a type
15   “B” agreement) on October 10, 2017, which the Court accepted on October 11, 2017. See
16   United States v. ELNA Co., Ltd., 16-cr-365, Dkt. 40 (plea agreement), 44 (transcript of hearing).
17   Like the earlier proposal, this plea agreement immunized Inoue and Kinoshita from criminal
18   prosecution, making them free to provide substantive testimony in the instant litigation. Despite
19   the more than two years that have passed since this guilty plea, DPPs have chosen not to seek
20   Inoue and Kinoshita’s substantive testimony.
21          B.      Plaintiffs Substantively Deposed Hiroyuki Imai (ELNA) During Discovery
22          Plaintiffs have taken substantive deposition testimony from ELNA employee Hiroyuki
23   Imai. Plaintiffs noticed his first deposition for August 30, 2016, before the October 2017 ELNA
24   plea agreement that would immunize him from criminal prosecution, and he invoked his Fifth
25   Amendment privilege against self-incrimination at the deposition. However, Plaintiffs obtained
26   his substantive testimony later in discovery by insisting that he serve as ELNA’s corporate
27

28
                                                  3
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
            Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 10 of 22




 1   representative for a Rule 30(b)(6) deposition. After ELNA designated employee Kent Sterrett as

 2   its representative, Plaintiffs told ELNA that either Imai or Kenichiro Murata (who verified

 3   ELNA’s interrogatory responses) would be “more knowledgeable than Mr. Sterrett about the

 4   noticed topics, and that one of these individuals should be designated as your corporate

 5   representative on these topics instead of Mr. Sterrett.” Exhibit 2 (Nov. 6, 2017 email from

 6   Lambrinos to Mueller). By this point, Imai had received immunity under ELNA’s October 2017

 7   plea agreement, so Imai agreed to travel from Japan to the United States to testify.

 8          Imai’s daylong deposition took place in February 2019. At the deposition, Plaintiffs

 9   asked numerous questions that specifically called for his personal knowledge. See, e.g., Exhibit
10   3 (Feb. 13, 2019 Imai Depo. Tr.) at 21:12-14 (“Q. Okay. And you don’t remember any of the
11   other companies that participated in that meeting. Is that correct?”), 22:9-11 (“Q. … Do you
12   know how many times you participated, you personally participated, in meetings with employees
13   of other companies that made capacitors?”), 30:18 (“Q. When was the last time you spoke to
14   [Mr. Matsuzaka from Nippon Chemical]?”), 50:9-10 (“Q. Do you have any personal knowledge
15   of this meeting?”), 83:4-5 (“Q. And do you have a recollection, did the Godo meeting happen
16   once a year?”), 114:11-12 (“Q. Do you have any recollection of why Mr. Harima sent this to
17   you?”). Imai provided substantive answers to Plaintiffs’ questions. Indeed, at the end of the
18   deposition, counsel for ELNA made a record that Imai was not only ELNA’s second Rule
19   30(b)(6) deponent in this case, but he also “provided his own personal knowledge about a lot of
20   the topics that were discussed here today.” Id. at 260:14-20. Thus, Plaintiffs obtained the
21   substantive testimony that Imai was unable to provide at the earlier deposition.
22          C.      Plaintiffs Had a Full Opportunity to Substantively Depose Satoshi Okubo
                    (Matsuo) Following the Resolution of NCC’s Criminal Case
23
            Plaintiffs have had more than a year and a half to take the substantive deposition of
24
     Matsuo employee Satoshi Okubo following the resolution of DOJ’s criminal case against NCC
25
     in May 2018—in fact, the parties stipulated that Matsuo would make Okubo available in the
26
     United States for such a deposition—but Plaintiffs elected not to obtain this discovery.
27

28
                                                  4
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
            Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 11 of 22




 1           Plaintiffs first took the deposition of Matsuo employee Satoshi Okubo on May 26, 2016.

 2   Because Okubo was at risk of (and indeed, would eventually be subject to) criminal prosecution,

 3   he asserted his Fifth Amendment privilege against self-incrimination at the deposition.

 4           On February 8, 2017, both Matsuo and Okubo pleaded guilty to charges brought by DOJ.

 5   See United States v. Matsuo Elec. Co., No. 17-cr-73 (N.D. Cal.), Dkt. 12-2 (Matsuo plea

 6   agreement); United States v. Okubo, No. 17-cr-74 (ND. Cal.), Dkt. 19 (Okubo plea agreement).

 7   A few months later, while Okubo was in federal custody serving the prison sentence under his

 8   plea agreement, Plaintiffs sought the Court’s permission to re-depose Okubo in order to obtain

 9   his substantive testimony. In re Capacitors Antitrust Litig., No. 14-cv-3264 (N.D. Cal), Dkt.
10   1925, Tr. 9:6-10. Because Okubo had pleaded guilty, he no longer had a Fifth Amendment
11   privilege in the instant case. However, DOJ opposed Plaintiffs’ request and sought a stay of the
12   deposition to preserve its ability to call Okubo as a witness at a potential trial in its criminal case
13   against NCC. Id. at Dkt. 1981.
14           At a hearing on January 25, 2018, the Court ordered the parties to meet-and-confer on the
15   issue of whether and when Okubo could be deposed. In re Capacitors Antitrust Litig., No. 14-
16   cv-3264, Dkt. 2054, Tr. 29:7-16. On February 8, 2018, the parties, including DPPs, Matsuo, and
17   DOJ, entered into a stipulation that Plaintiffs could depose Okubo at the conclusion of the
18   criminal case against NCC. The stipulation provided the following:
19           The parties to the stipulation agree that, if Nippon Chemi-Con pleads guilty, or
             the case is dismissed or otherwise resolved without trial in United States v.
20           Nippon Chemi-Con, or if Mr. Okubo does not testify in the criminal trial, Matsuo
             will produce Mr. Okubo to be deposed in the United States if the Court grants
21
             leave for an additional deposition of Mr. Okubo.
22
     Exhibit 4 (14-cv-3264, Dkt. 2064), para. 6 (emphasis added). Thus, the Court had no immediate
23
     need to rule on Plaintiffs’ request to re-depose Okubo.
24
             NCC pleaded guilty to criminal charges in May 2018. See United States v. Nippon
25
     Chemi-Con Corp., No. 17-cr-00540 (N.D. Cal), Dkt. 54. Despite the 18 months that have passed
26
     since this guilty plea, and the stipulation that Matsuo would make Okubo available for a
27

28
                                                     5
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
            Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 12 of 22




 1   substantive deposition upon request, DPPs have chosen not to seek Okubo’s substantive

 2   testimony.

 3          D.      ELNA and Matsuo Provided Plaintiffs Early Notice That Inoue, Kinoshita,
 4                  Imai, and Okubo Would Testify at Trial

 5          In October 2019, ELNA and Matsuo voluntarily provided DPPs advance notice that they

 6   intended to call Inoue, Kinoshita, Imai, and Okubo as trial witnesses, that they would oppose any

 7   attempt to introduce or seek adverse inferences from these witnesses’ Fifth Amendment

 8   depositions, and that they would make these witnesses available for substantive depositions—

 9   again—to the extent DPPs wanted to take them. On October 18, 2019, ELNA wrote the

10   following in a letter to DPPs:

11          We write to inform you that we intend to call, among others, ELNA employees
            Tomohiro Inoue, Shin Kinoshita, and Hiroyuki Imai as witnesses at trial. While
12          these three individuals invoked their Fifth Amendment privilege against self-
            incrimination at depositions in 2016 and 2017, we believe that their live
13          testimony at trial will be permitted, that their Fifth Amendment deposition
14          testimony is inadmissible, and that you are not entitled to an adverse inference
            instruction as a result of their now-withdrawn invocations.… With respect to
15          Messrs. Inoue and Kinoshita, you have had ample opportunities to take their
            substantive deposition testimony-but you elected not to.… With respect to Mr.
16          Imai, you have already secured his substantive deposition testimony.…
            Nevertheless, and even though fact discovery is long over, to the extent you
17          would like to take substantive depositions … between now and trial, we would
18          be willing to accommodate you.

19   Exhibit 5 (October 18, 2019 ELNA letter) (emphasis added). Matsuo sent a similar letter

20   regarding Okubo. See Exhibit 6 (October 28, 2019 Matsuo letter).

21          Counsel for DPPs responded that they disagreed with Defendants’ position and would

22   oppose any efforts to revoke Fifth Amendment invocations. Nyong’o Decl. ¶ 9. In a meet-and-

23   confer on October 28, 2019, counsel for DPPs asked whether ELNA planned to move the Court

24   on the issue and whether it would provide details for when the witnesses would be made

25   available for substantive depositions. Nyong’o Decl. ¶ 10. Following the meet-and-confer,

26   ELNA offered a specific time and place for depositions of its employees:

27

28
                                                  6
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
            Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 13 of 22




 1          We write to follow up on our October 28, 2019 telephonic meet-and-confer
            regarding ELNA's intention to call, among others, its employees Hiroyuki Imai,
 2          Tomohiro Inoue, and Shin Kinoshita as witnesses at trial. Your colleague James
            Dallal asked whether we planned on providing “details of when or where” ELNA
 3
            would make these witnesses available for substantive depositions. We have
 4          consulted with our client, and these witnesses are available the second week of
            December (between the 9th and 13th) in the offices of WilmerHale, One Front
 5          Street, San Francisco, California, should you wish to take their depositions.
 6   Exhibit 7 (November 4, 2019 ELNA letter) (emphasis added). Notwithstanding ELNA and
 7   Matsuo having bent over backwards to make these witnesses available, DPPs have chosen yet
 8   again to forgo the opportunity to take these witnesses’ substantive depositions.
 9          On November 7, 2019, the Court notified the parties that it needed to postpone the trial
10   scheduled to begin February 3, 2020, and asked the parties to propose alternative trial dates in
11   June or July 2020. See In re Capacitors Antitrust Litig (No. III)., No. 3:17-md-02701, Dkt. 999.
12          On December 3, 2019, because DPPs never responded to ELNA’s November 4th letter
13   offering to make its employees available for substantive depositions the second week of
14   December, ELNA notified DPPs that it planned to move the Court on the issue, and asked for
15   another meet-and-confer. Nyong’o Decl. ¶ 12. The parties held a telephonic meet-and-confer on
16   December 5, 2019, during which DPPs reconfirmed that they disagreed with Defendants’
17   position and would oppose any efforts to revoke Fifth Amendment invocations. Nyong’o Decl. ¶
18   13. DPPs also stated that if the Court grants this motion, they intend to take these witnesses’
19   substantive depositions, id., demonstrating that DPPs have plenty of time to take depositions
20   before trial but that they would prefer to capitalize on adverse inferences from Fifth Amendment
21   testimony over the actual substantive testimony about the facts of this case.
22   III.   LEGAL STANDARD
23          “Because the privilege [against self-incrimination] is constitutionally based, the detriment
24   to the party asserting it should be no more than is necessary to prevent unfair and unnecessary
25   prejudice to the other side. In that light, no negative inference can be drawn against a civil
26   litigant’s assertion of his privilege … unless there is a substantial need for the information and
27

28
                                                   7
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
            Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 14 of 22




 1   there is not a less burdensome way of obtaining that information.” Doe ex rel. Rudy-Glanzer v.

 2   Glanzer, 232 F.3d 1258, 1265 (9th Cir. 2000) (emphasis added) (citations and quotation marks

 3   omitted); see also Serafino v. Hasbro, Inc., 82 F.3d 515, 518 (1st Cir. 1996) (articulating similar

 4   standard); SEC v. Graystone Nash, Inc., 25 F.3d 187, 192 (3rd Cir. 1994) (same); Wehling v.

 5   Columbia Broadcasting System, 608 F.2d 1084, 1088 (5th Cir. 1979) (same).

 6          “[A] district court should take a liberal view toward applications by civil litigants to

 7   withdraw their previously invoked Fifth Amendment privilege. [I]f there is a timely request

 8   made to the court, the court should explore all possible measures in order to select [a] means

 9   [that] strikes a fair balance and accommodates both parties.” In re 650 Fifth Ave. & Related
10   Properties, 934 F.3d 147, 169-70 (2d Cir. 2019) (emphasis added) (citations and quotation marks
11   omitted); see also United States v. $133,420.00 in U.S. Currency, 672 F.3d 629, 643 (9th Cir.
12   2012) (“courts must seek to accommodate the defendant’s right against self-incrimination” in
13   parallel civil proceedings). “The court should be especially inclined to permit withdrawal of the
14   privilege if there are no grounds for believing that opposing parties suffered undue prejudice.”
15   In re 650 Fifth Ave., 934 F.3d at 170; see also Davis-Lynch, Inc. v. Moreno, 667 F.3d 539, 547
16   (5th Cir. 2012) (“The Supreme Court has cautioned that the Constitution limits ‘the imposition of
17   any sanction which makes assertion of the Fifth Amendment privilege costly.’ Given this
18   consideration — and because all parties should have a reasonable opportunity to litigate a civil
19   case fully — courts should seek out ways to permit ‘as much testimony as possible to be
20   presented in the civil litigation, despite the assertion of the privilege.’”) (emphasis added)
21   (citations omitted).
22          Accordingly, if a witness offers to withdraw his Fifth Amendment invocation and sit for a
23   second, substantive deposition before trial—and in the absence of gamesmanship or an eleventh-
24   hour request—that witness is permitted to testify at trial. For example, in Evans v. City of
25   Chicago, the Seventh Circuit affirmed a trial court’s order allowing several defense witnesses to
26   withdraw their Fifth Amendment invocations and testify at trial. 513 F.3d 735, 742-43 (7th Cir.
27   2008). The court found that “the [witnesses] were not ‘gaming’ the system” and that plaintiffs
28
                                                   8
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
            Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 15 of 22




 1   suffered no prejudice because they were given the opportunity to re-depose the witnesses a full

 2   five weeks before trial. Id.

 3          In fact, precluding such witnesses from testifying at trial is reversible error. In In re 650

 4   Fifth Ave., the Second Circuit found that a district court abused its discretion by precluding trial

 5   testimony of witnesses who withdrew their Fifth Amendment invocations and offered to sit for

 6   substantive depositions several months before trial, noting that the district court “made no

 7   attempt to ‘explore all possible measures’ for accommodating both parties, even when the

 8   [proponents of the trial testimony] notified [the court] more than six months prior to trial—

 9   hardly the ‘eleventh hour’—that they intended to call [the] witnesses.” 934 F.3d at 170-71.
10          By contrast, in Nationwide Life Ins. Co. v. Richards, the Ninth Circuit affirmed a district
11   court’s preclusion of a witness who had invoked the Fifth Amendment on a discrete topic at
12   deposition—but then attempted to reverse course at the last minute and testify on the same
13   subject at trial. 541 F.3d 903, 910-11 (9th Cir. 2008). The district court struck the testimony
14   from the trial record because her attorney provided no advance warning of her intention to testify
15   on this topic. Id. at 910, n.5. In that scenario, her adversary had no way of obtaining her
16   deposition testimony on this topic before trial, leading the district court to conclude that the other
17   party had been prejudiced, justifying the limitation on the witness’s trial testimony. Id. at 910-
18   11.
19          Finally, courts uniformly prohibit any reference at trial to the Fifth Amendment
20   testimony of a witness who thereafter withdraws his invocation because any minimal probative
21   value of the supplanted Fifth Amendment testimony is substantially outweighed by the danger of
22   unfair prejudice to the party opposing its introduction. See In re TFT-LCD Antitrust Litig., No.
23   07-md-1827 (N.D. Cal.) (Illston, J.), Dkt. 8298 (ruling that the court “will not allow reference to
24   the Fifth Amendment invocation of witnesses who thereafter withdrew the invocation”); Harrell
25   v. DCS Equip. Leasing Corp., 951 F.2d 1453, 1465 (5th Cir. 1992) (excluding evidence of
26   withdrawn invocation of Fifth Amendment because “invocation of the privilege, particularly on
27   the advice of counsel, is an ambiguous response” and “the possible prejudice [caused by its
28
                                                    9
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
            Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 16 of 22




 1   introduction] greatly outweighed any probative value”); Evans, 513 F.3d at 735 (affirming order

 2   barring evidence of trial witnesses’ prior Fifth Amendment invocations where the other party

 3   was given the chance to take depositions five weeks before trial); MicroTechnologies, LLC v.

 4   Autonomy, Inc., 2018 WL 5013567, at *5 (N.D. Cal. Oct. 16, 2018) (Spero, M.J.) (observing that

 5   the moving party had cited no precedent “allowing reference to an earlier invocation of the Fifth

 6   Amendment where a witness subsequently provided a complete deposition”).

 7   IV.    ARGUMENT

 8          The Court should permit Inoue, Kinoshita, Imai, and Okubo to testify at trial and exclude

 9   evidence of their earlier Fifth Amendment invocations. First, these witnesses have highly
10   relevant testimony that they are willing and able to provide at trial. Second, ELNA and Matsuo
11   have repeatedly made these witnesses available for depositions, and therefore DPPs would not
12   suffer “unfair and unnecessary prejudice” as a result of the trial testimony and exclusion of Fifth
13   Amendment evidence. Glanzer, 232 F.3d at 1265; see In re 650 Fifth Ave., 934 F.3d at 170-71.
14   And third, any probative value of the Fifth Amendment evidence “is substantially outweighed by
15   a danger of … unfair prejudice [to Defendants], confusing the issues, misleading the jury, undue
16   delay, [and] wasting time.” Fed. R. Evid. 403; see TFT-LCD Antitrust Litig., No. 07-md-1827,
17   Dkt. 8298; Evans, 513 F.3d at 735; Harrell, 951 F.2d at 1465.
18
            A.      Inoue, Kinoshita, Imai, and Okubo Should Be Permitted to Testify At Trial
19                  Because Their Testimony Would Be Highly Relevant

20          The Court should permit Inoue, Kinoshita, Imai, and Okubo to testify at trial. Each

21   witness would offer highly relevant testimony on core issues in this case, including the purpose

22   and effect of the multilateral competitor meetings at the heart of DPPs’ lawsuit:

23          •    Inoue, who has worked in various sales capacities at ELNA since 1985 and is now
                 the Head of Overseas Sales, can testify about his attendance at certain multilateral
24               competitor meetings held in Japan and Singapore between 2000 and 2014.
25
            •    Kinoshita, who has worked at ELNA since 1986 and is now the Deputy General
26               Manager of Sales for ELNA, can testify about his attendance at certain multilateral
                 competitor meetings held in Japan and Singapore between 2000 and 2014.
27

28
                                                   10
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
            Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 17 of 22




 1          •    Imai, the General Manager of Sales for ELNA and the President of ELNA America,
                 can testify about his attendance at certain multilateral competitor meetings held in
 2               Japan and Singapore between 2000 and 2014, his bilateral communications with
 3               representatives of NCC regarding the sale of capacitors to customer Bosch, and the
                 factual basis for ELNA’s guilty plea to criminal charges in October 2017.
 4
            •    Okubo, Matsuo’s Overseas Sales Manager and the former General Manager of Sales
 5               for ELNA, can testify about attendance at certain multilateral competitor meetings
                 held in Japan and Singapore between 2000 and 2014, as well as the factual basis for
 6               his and Matsuo’s guilty pleas to criminal charges in February 2017.
 7
     In other words, these witnesses will help the jury determine one of the central questions at trial:
 8
     whether ELNA, Matsuo, and others “conspired by directly and indirectly communicating with
 9
     each other to implement and effectuate an overarching scheme to control and set the prices of
10
     their aluminum, tantalum and film capacitors sold to United States purchasers and purchasers
11
     worldwide.” Third Consolidated Class Action Complaint, In re Capacitors Antitrust Litig., No.
12
     14-cv-3264, Dkt. 1831, ¶ 13 (emphasis added). As a result, this testimony is clearly relevant to
13
     the claims and defenses in this case, and admissible under Rule 401. Because these witnesses are
14
     willing and able to testify at trial, and they would offer highly probative testimony, the Court
15
     should permit their trial testimony notwithstanding their earlier invocations of the Fifth
16
     Amendment.
17
            B.      Permitting The Witnesses To Withdraw Their Fifth Amendment Invocations
18                  Would Not Result In “Unfair and Unnecessary Prejudice” to DPPs.
19
            The Court should also permit Inoue, Kinoshita, Imai, and Okubo to testify at trial and
20
     exclude their Fifth Amendment testimony from evidence because DPPs have not been
21
     disadvantaged at all by the withdrawal of the Fifth Amendment invocations, much less suffered
22
     “unfair and unnecessary prejudice” as a result. Glanzer, 232 F.3d at 1265. Indeed, three of these
23
     witnesses were made available for substantive depositions years ago, but DPPs knowingly
24
     declined those opportunities. See Exhibit 1 (ELNA made Inoue and Kinohsita available for
25
     substantive depositions in “mid- or late-October” 2017); Exhibit 4, para. 6 (Matsuo stipulated
26
     that it would produce Okubo for deposition after NCC resolved its criminal case, which occurred
27

28
                                                   11
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
               Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 18 of 22




 1   in May 2018). DPPs cannot complain now, years later, that they will be prejudiced by the lack

 2   of substantive deposition testimony from these witnesses because it is DPPs themselves who are

 3   responsible for the current situation.

 4             Nor have DPPs suffered prejudice with respect to the fourth witness, Imai, because he has

 5   already provided substantive deposition testimony. While he did so during what was ostensibly

 6   a Rule 30(b)(6) deposition, it was DPPs who insisted that Imai serve as ELNA’s corporate

 7   representative because of his personal knowledge of the facts at issue, and who DPPs repeatedly

 8   questioned throughout the day about that personal knowledge. See Exhibit 2; Exhibit 3. Thus,

 9   because DPPs already took Imai’s substantive testimony, they can point to no conceivable
10   prejudice caused by his planned trial testimony and the exclusion of his earlier Fifth Amendment
11   testimony.
12             And DPPs have not been prejudiced because ELNA and Matsuo offered to make these
13   four witnesses available for depositions again in 2019, more than seven months before trial, but
14   DPPs declined this opportunity. There is simply no plausible argument that DPPs will have
15   suffered prejudice going into the trial of this case. 1
16             The Second Circuit recently decided a case directly on point. In In re 650 Fifth Ave., the

17   Government brought a civil forfeiture action seeking the forfeiture of property allegedly

18   traceable to violations of the federal sanctions and money laundering statutes. 934 F.3d at 147.

19   There, like here, numerous percipient witnesses invoked their Fifth Amendment right against

20   self-incrimination at their depositions. Id. at 167-68. A small group of these witnesses

21   subsequently decided that they would be willing to testify, and the Claimants, who wanted this

22   testimony, notified the district court and their opposing party (the Government) of this fact

23   “more than six months” before trial. Id. at 168, 171. Then, “over two and a half months before

24   trial,” the Claimants notified the Government that they intended to call two of these witnesses at

25

26   1
       Furthermore, if the Court believes it is necessary to afford DPPs yet another chance to depose the witnesses, there
     is plenty of time for them to do so before trial. DPPs do not lack the time or resources to take a mere four
27   depositions in seven months—indeed, they have indicated that they will seek such depositions if they lose this
     motion. Nyong’o Decl. ¶ 13.
28
                                                           12
             DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
         AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
            Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 19 of 22




 1   trial and “offered the Government the opportunity to depose both witnesses prior to trial.” Id. at

 2   168. The Government “chose not to.” Id. at 171.

 3          On these facts, the Second Circuit held that the district court had abused its discretion by

 4   precluding the testimony of the two witnesses, noting that it “made no attempt to ‘explore all

 5   possible measures’ for accommodating both parties, even when the Claimants notified it more

 6   than six months prior to trial—hardly the ‘eleventh hour’—that they intended to call witnesses

 7   who had previously invoked the privilege.” Id. at 170. The Court of Appeals concluded that not

 8   only had the Government suffered no prejudice given its opportunity two and a half months

 9   before trial to take depositions, but the district court’s preclusion of trial testimony had
10   prejudiced the Claimants given these two witnesses’ ability to testify to “[o]ne of the key issues
11   at trial,” explaining that “[w]ithout their testimony, the jury was left to draw adverse inferences”
12   from their absence and videotaped Fifth Amendment depositions. Id. at 170-71.
13          Here, permitting Inoue, Kinoshita, Imai, and Okubo to testify at trial and excluding their
14   Fifth Amendment testimony from evidence would not cause DPPs “unfair and unnecessary
15   prejudice” because they were given the opportunity to take substantive depositions a long time
16   ago, and again in 2019. Glanzer, 232 F.3d at 1265. Indeed, as the Second Circuit made clear,
17   precluding such important testimony from trial would be reversible error.
18
            C.      The Probative Value of the Withdrawn Fifth Amendment Invocations Is
19                  Substantially Outweighed By a Danger of Unfair Prejudice to Defendants

20          The Court should also exclude these witnesses’ Fifth Amendment testimony from

21   evidence at trial because “its probative value is substantially outweighed by a danger of … unfair

22   prejudice [to Defendants], confusing the issues, misleading the jury, undue delay, [and] wasting

23   time.” Fed. R. Evid. 403. The invocation of the Fifth Amendment has little probative value to

24   begin with. See Allstate Ins. Co. v. James, 845 F.2d 315, 320 (11th Cir. 1988) (“The fact that

25   [defendants] chose to exercise their Constitutional rights as explained to them upon advice of

26   their attorney provides little probative evidence …”); Harrell, 951 F.2d at 1465 (“The invocation

27   of the privilege, particularly on the advice of counsel, is an ambiguous response.”); Ohio v.

28
                                                    13
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
             Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 20 of 22




 1   Reiner, 532 U.S. 17, 18 (2001) (the Fifth Amendment “protects the innocent as well as the

 2   guilty”).

 3           Furthermore, any “potential probative value … is further reduced” where, as here, the

 4   witness withdraws the invocation and agrees to provide substantive testimony. Harrell, 951 F.2d

 5   at 1465. At the same time, the “potential prejudice in revealing the invocation of the Fifth

 6   Amendment is high, because the jury may attach undue weight to it, or may misunderstand [the

 7   witness’s] decision to invoke his constitutional privilege.” Id. (affirming exclusion of trial

 8   witnesses’ prior Fifth Amendment invocations); see also Evans, 513 F.3d at 735 (same).

 9           In the In re TFT-LCD antitrust litigation, Judge Illston excluded withdrawn Fifth
10   Amendment invocations from two trials. See In re TFT-LCD Antitrust Litig., No. 07-md-1827.
11   Before the first trial, between defendant Toshiba and the DPP class, Toshiba moved to exclude
12   withdrawn invocations of five of its employees and two of its former employees. Id. at Dkt.
13   5136, 5141. Meanwhile, DPPs moved to admit invocations (apparently not withdrawn) of a
14   Toshiba employee and six employees of a defendant that had settled with DPPs. Id. at Dkt.
15   5130. Judge Illston granted the defense motions and denied the DPP motion, thus excluding the
16   Fifth Amendment evidence across the board. See Exhibit 8 (ECF No. 5597) at *6. She also
17   denied at trial a renewed motion brought by DPPs regarding one of the former Toshiba
18   employees. In re TFT-LCD Antitrust Litig., No. 07-md-1827, Dkt. 5949 (Trial Tr. 2383:4-7) (“I
19   still find, on 403, that it’s not appropriate to allow [you] to do that.”).
20           These Fifth Amendment issues recurred at a subsequent trial between several defendants
21   and opt-out plaintiff Best Buy. Before trial, the defendants moved to exclude withdrawn
22   invocations of three employees of one of the defendants, and to exclude invocations by three
23   others who maintained their invocations and were subsequently criminally convicted for
24   violations of the Sherman Act. Id. at Dkt. 8122. The defendants also asked the court to adopt
25   the Fifth Amendment rulings it made before the first trial, while Best Buy asked the court to
26   reconsider its denial of DPPs’ motion. Id. at Dkt. 8127, 8144 at *34. Ruling on these motions,
27   Judge Illston again broadly excluded Fifth Amendment evidence: “The Court will not allow
28
                                                     14
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
            Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 21 of 22




 1   reference to the Fifth Amendment invocations of witnesses who thereafter withdrew the

 2   invocation and testified …. Reference to the invocation, and application of any adverse

 3   inferences therefrom, as to any other witnesses will be considered on a case by cases basis [at

 4   trial].” See Exhibit 9 (Dkt. 8298) at *5.

 5          Accordingly, the Court should adopt the approach taken in In re TFT-LCD and exclude

 6   evidence of these witnesses’ prior invocations of the Fifth Amendment under Rule 403 because

 7   the prejudicial value is overwhelmingly outweighed by the danger of unfair prejudice, undue

 8   delay, and juror confusion.

 9   V.     CONCLUSION
10          For the foregoing reasons, Defendants respectfully request that the Court admit the
11   substantive trial testimony and preclude the prior Fifth Amendment invocations of Inoue,
12   Kinoshita, Imai, and Okubo.
13

14   Dated: December 6, 2019                      /s/ Heather S. Nyong’o

15                                                Heather S. Nyong’o (CA SBN 222202)
                                                  WILMER CUTLER PICKERING
16                                                HALE AND DORR LLP
                                                  1 Front Street, Suite 3500
17
                                                  San Francisco, California 94111
18                                                heather.nyongo@wilmerhale.com

19                                                Thomas Mueller (pro hac vice)
                                                  thomas.mueller@wilmerhale.com
20                                                WILMER CUTLER PICKERING
21                                                HALE AND DORR LLP
                                                  1875 Pennsylvania Avenue, NW
22                                                Washington, DC 20006

23

24

25

26

27

28
                                                  15
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
            Case 3:17-md-02801-JD Document 1030 Filed 12/06/19 Page 22 of 22




 1                                                 Chris Johnstone (CA SBN 242152)
                                                   WILMER CUTLER PICKERING
 2                                                 HALE AND DORR LLP
                                                   950 Page Mill Road
 3
                                                   Palo Alto, CA 94304
 4                                                 chris.johnstone@wilmerhale.com
                                                   Telephone: (650) 858-6000
 5                                                 Facsimile: (650) 858-6100
 6                                                 Counsel for Defendants Elna Co., Ltd. and Elna
                                                   America, Inc.
 7

 8
                                                   /s/ Bonnie Lau
 9
                                                   MORRISON & FORRESTER LLP
10                                                 Bonnie Lau
                                                   425 Market Street
11                                                 San Francisco, CA 94105-2482
                                                   Telephone: (415) 268-7000
12                                                 Fascimile: (425) 268-7522
                                                   blau@mofo.com
13

14                                           ATTESTATION

15          I, Heather Nyong’o, attest that all other signatures listed, and on whose behalf the filing is
16   submitted, concur in the filing’s contents and have authorized the filing.
17
                                                   /s/ Heather S. Nyong’o
18                                                 Heather S. Nyong’o
19

20

21

22

23

24

25

26

27

28
                                                   16
         DEFS. ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE EVIDENCE OF FIFTH
     AMENDMENT INVOCATIONS OF INOUE, KINOSHITA, IMAI, AND OKUBO (MDL NO. 2801/ CASE NO. 14-CV-03264-JD)
